DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-4, 6-9, 11-14, 16-19, 21 and 23 are pending. 

Response to Arguments

2.	Applicant’s arguments, see Remarks, filed 03/23/2021, with respect to the 35 U.S.C. 102(a)(2) of claims 1-4, 6-9, 11-14 and 16-19 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) of claims 1-4, 6-9, 11-14 and 16-19 has been withdrawn. 

Allowable Subject Matter

3.	Claims 1-4, 6-9, 11-14, 16-19, 21 and 23 (renumbered as claims 1-18) are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-4, 6-9, 11-14, 16-19, 21 and 23 (renumbered as claims 1-18) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… wherein the common search space is monitored by the terminal to obtain the second DCI including scheduling information on a system information block, and wherein the second DCI is received in the at least one control resource set associated with the common search space…in combination with other limitations recited as specified in claim 1.

In claim 6,… wherein the common search space is monitored by the terminal to obtain the second DCI including scheduling information on a system information block, and wherein the second DCI is received in the at least one control resource set associated with the common search space…in combination with other limitations recited as specified in claim 6.

In claim 11,… wherein the common search space is monitored by the terminal to obtain the second DCI including scheduling information on a system information block, and wherein the second DCI is received in the at least one control resource set associated with the common search space…in combination with other limitations recited as specified in claim 11.

claim 16,… wherein the common search space is monitored by the terminal to obtain the second DCI including scheduling information on a system information block, and wherein the second DCI is received in the at least one control resource set associated with the common search space…in combination with other limitations recited as specified in claim 16.

The first closest prior art of record is Pelletier et al, US 2020/0059345 hereafter Pelletier. Pelletier abstract, [0122]-[0124], [0137]-[0138], [0146], [0150]-[0153] disclose transmitting by the network/base station to the WTRU, configuration information for a plurality of bandwidths including a first and second bandwidth, transmitting to the WTRU an indication in the first bandwidth, the indication changing from the first/active/default bandwidth to the second/new bandwidth, [0153], [0143] disclose the bit size of the indication is determined based on the number of bandwidth configurations, [0137]-[0138] discloses the one or more control sets are configured for a plurality of bandwidths, [0192] discloses the bandwidth/BW is includes a search space and [0088], [0156] disclose transmission/reception is not performed during the “downlink reception gap time” after transmitting the first DCI. Pelletier does not explicitly disclose wherein the common search space is monitored by the terminal to obtain the second DCI including scheduling information on a system information block, and wherein the second DCI is received in the at least one control resource set associated with the common search space (as disclosed in claims 1, 6, 11 and 16). 



The third closest prior art of record is HUAWEI et al., 'Resource allocation and indication for data channel', R1-1705069, 3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, March 26,2017 (as cited in the IDS dated 11/19/2018) hereafter R1-1705069. R1-1705069 Figure 2, discloses a carrier bandwidth includes a first bandwidth part for the first UE and a second bandwidth part for the second UE. R1-1705069 does not explicitly disclose wherein the common search space is monitored by the terminal to obtain the second DCI including scheduling information on a system information block, and wherein the second DCI is received in the at least one control resource set associated with the common search space (as disclosed in claims 1, 6, 11 and 16).

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.



Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

LEE et al, US 2017/0094642 claim 1 discloses the DL control information is received through a common search space.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469